Citation Nr: 1451062	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  12-11 305A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond August 23, 2010, for Dependents Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code. 



ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran died in August 1990, while serving on active duty.  The appellant is the Veteran's surviving spouse.  


This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision dated in February 1998, by the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1. The Veteran died on August [redacted], 1990, while serving on active duty. 

2. Basic eligibility for Chapter 35 DEA benefits was established for the appellant and the delimiting date was initially set as August 23, 2000.

3. By a January 2011 action, the RO, noting that on December 10, 2004, a law was enacted which allowed a surviving spouse to have 20 years from the date of the service member's death to use educational benefits, determined that the appellant was eligible for the 20 year delimiting date to receive Chapter 35 DEA educational benefits and that she had from December 10, 2004, until August 23, 2010, to use her entitlement. 

4. The appellant applied for an extension of her delimiting date for Chapter 35 benefits in July 2011 -- within one year after the date of the delimiting period. 

5. There is no competent evidence of record that the appellant was prevented from initiating, and completing, her chosen program of education within the period of Chapter 35 eligibility, or suspended her education program, due to reasons beyond his control, to include her own physical or mental disability.



CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond August 23, 2010 for DEA benefits, under the provisions of Chapter 35, Title 38, U.S.C., have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046; 21.3047 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Herein, the appellant has been notified of the reasons for the denial of her claim, and has been afforded the opportunity to present evidence and argument with respect to the issue.  The Board finds these actions are sufficient to satisfy the duties to notify and assist.  Further, as discussed below, the claim lacks legal merit as the law, and not the facts, is dispositive of the claim.  In such cases, the duties to notify and assist imposed by the VCAA are not applicable.  Manning v. Principi, 16 Vet. App. 534 (2002).

II. Factual Background 

In a statement in support of claim (VA Form 21-4138), submitted in October 2010, the appellant indicated she was the surviving spouse of the Veteran who died on active duty.  She indicated that she disagreed with a letter dated in October 2010 which denied her request for an extension of her delimiting date under the Chapter 35 education program.  She requested that her request be considered under the new law established in December 2004, which provided widows whose spouse died on active duty a 20 year delimiting date from the date of death.  

By letter dated in January 2011, the appellant was notified she qualified for the 20 year delimiting date under DEA, and that the law granting the 20 year delimiting date was enacted December 10, 2004.  It was noted that the law allowed for the surviving spouse to have 20 years from the date of the service member's death to use the benefits.  It was also noted that the appellant's original 10 year delimiting date occurred August 23, 2000, and that DEA benefits could not be paid for training taken during the period August 23, 2000 until December 10, 2004, the date the law was enacted.  Further, she was notified that because the service member's death occurred August [redacted], 1990, her 20 year delimiting dated occurred on August 23, 2010, and that if she had school attendance during the period from December 10, 2004 until August 23, 2010, she should ask the school's certifying official to submit enrollment certifications for review.  

In July 2011, the appellant requested an extension of her delimiting date under the Chapter 35 education benefit program.  

By decision dated in August 2011, the RO denied the appellant's request for an extension because she did not meet the qualifications for an extension.  The appellant was notified that as a spouse receiving benefits under the Chapter 35 program, her 20 year ending date can be extended if she had a disability which prevented her from initiating or completing her program of education.  She was advised that if she felt she qualified for an extension, she needed to provide evidence to support her claim, to include information about the disability that kept her from training, a doctor's statement, and any other medical evidence she had.  

In a letter dated in October 2011, the RO responded to the appellant's notice of disagreement regarding an extension of her DEA or Chapter 35 period of the eligibility and advised the appellant that she was granted the 20 year delimiting date under DEA and that if she attended school during the period December 10, 2004 to August 23, 2010, she should ask the school's certifying official to submit an enrollment certificate for processing.  The appellant was also again advised that a spouse using DEA may only have the delimiting date extended for a medical or physical disability of her own which prevented or interrupted school attendance.

In a statement submitted in March 2012, the appellant claimed she was never notified of her new delimiting date under the new law extending the delimiting date of the surviving spouse of a service member who died on active duty.  

In a substantive appeal (VA Form 9) submitted in May 2012, the appellant advised that she took issue with the denial of an extension of her DEA delimiting date, and contended she was not properly notified of her benefits.  She contended that when the laws changed governing her case she should have been notified.  She further contended it was an error for the Atlanta RO to deny her "entitlements which caused [her] to believe [she] was not entitled to DEA benefits".  She requested that the RO consider her request to extend her DEA delimiting date to afford her the opportunity to further her education.

III. Analysis

Initially, the Board notes that basic eligibility to educational benefits pursuant to Chapter 35 is not at issue in this case.  The Veteran died while on active duty in August 1990, and as a result, basic eligibility for Chapter 35 DEA benefits for his surviving spouse (the appellant) was established.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021(a).  The delimiting date was ultimately determined to be August 23, 2010.  The outcome of this case is based upon a determination of whether an extension of the appellant's delimiting date for these benefits is appropriate, relative to the applicable statutory and regulatory time.  

The appellant argues that as the surviving spouse of the Veteran, who died on active duty, she should be provided with an extension of the delimiting date for DEA educational benefits beyond August 23, 2010, because she was never notified of her new delimiting date under the new law which extended the delimiting date for the surviving spouse of a service member who died on active duty.

Generally, an eligible person has 10 years during which to use her Chapter 35 benefits.  Unless extended, the period of eligibility cannot exceed 10 years.  38 C.F.R. §§ 21.3046 (d); 21.3047; see also 38 U.S.C.A. § 3512 (b).  As pertinent to this case, the Veterans Benefits Improvement Act of 2004, Pub. L. No. 108-484 (2004) amended 38 U.S.C. § 3512(b)(1) to extend the Chapter 35 delimiting date for surviving spouses of service members who die on active duty from 10 years to 20 years for the eligibility date.

The period of Chapter 35 eligibility may be extended only as provided in paragraph (d) of 38 C.F.R. § 21.3046 or 38 C.F.R. § 21.3047.  Under 38 C.F.R. § 21.3047, an eligible spouse shall be granted an extension of the applicable period of eligibility as otherwise determined by section 21.3046 provided the spouse: (1) applies for the extension within the appropriate time limit; (2) was prevented from initiating or completing the chosen program of education within the otherwise applicable period of eligibility because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse or surviving spouse; (3) provides VA with any requested evidence tending to show that the requirements of (2) have been met, and (4) is otherwise eligible for payment of educational assistance for the training pursuant to the provisions of Chapter 35, Title 38, United States Code.  38 C.F.R.  21.3047. Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is latest.  38 U.S.C.A. § 3512(b)(2).

Review of the record shows that the appellant in this case initially applied for an extension of her delimiting date in September and October 2010.  By letter dated in January 2011, the RO noted that she qualified for a 20 year delimiting date due to a law enacted in December 2004, and that her delimiting date was August 23, 2010.  Thereafter, she requested an extension of her delimiting date beyond the August 23, 2010 date, claiming she was not notified of the change in the law (in December 2004).  There is, however, no statutory or regulatory provision allowing for an extension of the appellant's delimiting date based on the reasons asserted.  The appellant has not asserted, and the evidence does not show, that she was prevented from initiating or completing her chosen program of education within the applicable period of eligibility because of a physical or mental disability or that she suspended her education program, due to reasons beyond her control, to include her own physical or mental disability, as required by the relevant statutes and regulations governing extensions.  On the contrary, the record shows she attended school at least for part of the applicable period from December 2004 to August 2010.  

Moreover, there is no obligation in the law that requires VA to notify potentially affected claimants when the delimiting date is adjusted by statute. The Veterans Benefits Improvement Act of 2004, Pub. L. No. 108-484 (2004). Further, appellant's contention is without legal merit because the Supreme Court has held that everyone dealing with the Government is charged with knowledge of federal statutes and lawfully promulgated agency regulations. Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380, 384-85, 68 S.Ct. 1, 3, 92 L.Ed. 10 (1947). See also Morris v. Derwinski, 1 Vet.App. 260, 265 (1991) ("The 'presumption' that everyone knows the law is simply a more colorful way of stating the principle that ignorance of the law is irrelevant," citing 21 C. Wright & K. Graham, Federal Practice and Procedure § 5124, at 588 (1977)). In the present case, even if Appellant may have been ignorant of the specific provisions extending her delimiting date, she is necessarily charged with knowledge of the statute. Id. Thus, her lack of knowledge about the change in law does not serve as a valid basis for extending the delimiting date.

Although the Board is sympathetic to the appellant's argument that a different Chapter 35 eligibility date should apply so that she can further her education; there is simply no basis in the law for the Board to do so.  The Board is bound by applicable law and regulations when determining a claim for VA benefits and here, the regulatory criteria governing an extension of the delimiting date for DEA benefits under Chapter 35 are clear and specific.  As there is no basis upon which to grant the appellant's request for an extension of the delimiting date for her DEA benefits under Chapter 35, her claim must be denied. 


ORDER

The appellant's claim to extend the delimiting date beyond August 23, 2010, for DEA benefits under Chapter 35, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


